       EXHIBIT A
Case 1:19-cv-00253-TAV-CHS Document 1-3 Filed 09/03/19 Page 1 of 3 PageID #: 12
                                    Douglas M. Day
                                    4741 Rollins RD.
                                   Augusta, GA 30906
                                   706-833-1305 Cell
                                dday@taxreliefservice.net

 August 11, 2017


 To:        Southern Electrical Retirement Fund
            3928 Volunteer Dr.
            Chattanooga, TN 37416-3817
            423-899-2593 Office
            EIN XX-XXXXXXX


 Sub: Douglas M. Day
      349 Greene St.
      Augusta, GA 30901
      IBEW# D626823
      SS# XXX-XX-7464


 Re:        “Requested Documents” 1993 Lost Pension Contributions

                                        Year 1993
             Local Union 558                  Stone & Webster Engr. Corp.
             1803 E 17th St.                  245 Simmer St.
             Sheffield, AL 35660              Boston, Massachusetts 02210
             256-383-2279 office              FIN# XX-XXXXXXX
                                              AL Employer ID 173791


 Dear Ms. Eddington or Plan Administrator:

 From our email correspondence dated 7/15/2016, you stated, “Should you have any further
 questions or need additional information please do not hesitate to contact the Fund office”.
 Please forward this request to the Fund Office” and have them provide complete copies of the
 following within 30 days:
       1)   “SPD booklet” (Summary Plan Description), current edition please




Case 1:19-cv-00253-TAV-CHS Document 1-3 Filed 09/03/19 Page 2 of 3 PageID #: 13
                                                                                      Page 2 of 2


     2) 1993 “Trust Agreement[s]” or original copy of (the agreement between the employer
          (Stone & Webster) and the Trustee [SERF}),

     3) 1993 or the original copy of the “Plan Document” (the document[s] that set up the plan
          initially drafted by Local Union 558 or a committee of their members)

     4) 1993 or original copy of the “CBA” (Collective Bargaining Agreement, between LU 558
          and the employer (Stone & Webster) FBO the union workers.

     5) Also, any information on the “Claims filing Procedure”. Current information please.




     NOTE: This request has been sent to you by email, this mailed copy is sent under ERISA
     Sec. 104(b)(4).




 Respectfully,




 Douglas M.Day EA/RIA/AAS/USTCP (pending)
 Federal Tax Consultant & Registered Investment Advisor




Case 1:19-cv-00253-TAV-CHS Document 1-3 Filed 09/03/19 Page 3 of 3 PageID #: 14
